EXHIBIT 99.1 T 604.682.3701 Suite 900, 570 Granville Street ir@avino.com F604.682.3600 Vancouver, BC V6C 3P1 www.avino.com NOTICE OF ANNUAL GENERAL & SPECIAL MEETING TAKE NOTICE that the 2013 Annual General & Special Meeting of the Shareholders of Avino Silver & Gold Mines Ltd. (hereinafter called the "Company") will be held at Suite 900, 570 Granville Street, Vancouver, British Columbia V6C 3P1 on Thursday, June 27, 2013 at 11:00 a.m. (local time) for the following purposes: 1) to receive the Report of the Directors; 2) to receive the financial statements of the Company for its fiscal year ended December 31, 2012 and the report of the Auditors thereon; 3) to appoint Auditors for the ensuing year and to authorize the Directors to fix their remuneration; 4) to determine the number of directors and to elect directors; 5) to approve a new 10% Rolling Stock Option Plan as described in the accompanying Information Circular; 6) to ratify the re-pricing of certain insiders’ incentive stock options, as set out in the Information Circular; 7) to consider, and if appropriate, to approve, ratify and confirm the adoption of a Shareholders’ Rights Plan, as described in the accompanying Information Circular; 8) to consider, and if deemed advisable, approve, with or without variation, a special resolution to alter and amend the existing Articles of the Company by inserting the Advance Notice Provision, as defined in the accompanying Information Circular; and 9) to transact such other business as may properly come before the Meeting or any adjournment thereof. Accompanying this Notice are an Information Circular dated May 23, 2013 and Form of Proxy. A shareholder entitled to attend and vote at the Meeting is en­titled to appoint a proxyholder to attend and vote in his stead. If you are unable to attend the Meeting, or any adjournment thereof in person, please read the Notes accompanying the Form of Proxy enclosed herewith and then complete and return the Proxy within the time set out in the Notes. The enclosed Form of Proxy is solicited by Management but, as set out in the Notes, you may amend it if you so desire by striking out the names listed therein and inserting in the space provided the name of the person you wish to represent you at the Meeting. DATED at Vancouver, British Columbia, this 23rd day of May, 2013 BY ORDER OF THE BOARD OF DIRECTORS “David Wolfin” David Wolfin, President& Chief Executive Officer
